O’Donnell, J.,
dissenting.
{¶ 64} I write separately in dissent to state my view that the Ohio Democratic Party has properly filed its mandamus action in this court. Section 2(B)(1)(b), Article TV of the Ohio Constitution provides that the Supreme Court has original jurisdiction in mandamus actions, and Section 2(B)(3), Article IV specifies that “[n]o law shall be passed or rule made whereby any person shall be prevented from invoking the original jurisdiction of the supreme court.”
{¶ 65} To obtain a writ of mandamus, a party is required to demonstrate a clear legal right to the relief requested, a clear legal duty on the part of the governmental actor requested to perform the acts, and the lack of an adequate remedy in the ordinary course of law. See State ex rel. Smith v. Cuyahoga Cty. Court of Common Pleas, 106 Ohio St.3d 151, 2005-Ohio-4103, 832 N.E.2d 1206, ¶ 13. In my view, the Ohio Democratic Party should have an opportunity to demonstrate its entitlement to a writ of mandamus and to establish its compliance with the standard for obtaining a writ.
{¶ 66} Accordingly, I would afford the parties an opportunity to brief the issues before the court and consider the matter on its merits. Therefore, I dissent.